GREEN, District Judge.
1. Construing the notice given by complainants to defendants for the taking of testimony as a notice that complainants desired the testimony in the cause to be taken *461orally, and following the case of Bischoffscheim v. Baltzer (C. C.) 10 Fed. 1, I think it proper to permit the defendants to cross-examine Sir William Thomson orally, if they so elect. Such election must be made within 10 days from date.
2. If defendants elect to cross-examine orally, such cross-examination must immediately follow the close of the direct examination. The commissioner will not be directed to return the answers of witness to the direct interrogatories for examination by defendants before the commencement of the cross-examination.
3. If defendants elect to cross-examine orally, complainants have leave, if they choose, to withdraw the direct interrogatories heretofore filed, and examine Sir William Thomson orally.
4. If defendants elect to cross-examine by written cross-interrogatories, let them be filed within 10 days from date.